      Case 1:18-cr-00866-JPO Document 52 Filed 03/30/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - x

UNITED STATES OF AMERICA         :     NOLLE PROSEQUI

              -v.-               :     18 Cr. 866 (JPO)

JIRSSON RODRIGUEZ-NOVA,          :

         Defendant.              :

- - - - - - - - - - - - - - - x


         1.     The filing of this nolle prosequi will dispose of

this case with respect to JIRSSON RODRIGUEZ-NOVA, the defendant.

         2.     On or about December 14, 2018, Indictment 18 Cr.

866 (JPO) was filed in the U.S. District Court for the Southern

District of New York, charging RODRIGUEZ-NOVA with one count of

conspiracy to distribute and possess with intent to distribute

one kilogram and more of mixtures and substances containing a

detectable amount of heroin, in violation of Title 21, United

States Code, Sections 846 and 841(a)(1), (b)(1)(A).

         3.     On September 27, 2019, RODRIGUEZ-NOVA entered

into a deferred prosecution agreement that provided for a six-

month term of supervision.     On or about March 27, 2020, the

defendant completed the pretrial diversion period, and the

Government has concluded that further prosecution of RODRIGUEZ-

NOVA would not be in the interests of justice.

         4.     In light of the foregoing, I recommend that an
         Case 1:18-cr-00866-JPO Document 52 Filed 03/30/20 Page 2 of 3



order of nolle prosequi be filed as to JIRSSON RODRIGUEZ-NOVA,

the defendant, with respect to Indictment 18 Cr. 866 (JPO).



                                    ________________________________
                                    Nicholas W. Chiuchiolo
                                    Assistant United States Attorney
                                    (212) 637-1247


Dated:      New York, New York
            March 29, 2020




                                      2
         Case 1:18-cr-00866-JPO Document 52 Filed 03/30/20 Page 3 of 3



            Upon the foregoing recommendation, I hereby direct,

with leave of the Court, that an order of nolle prosequi be

filed as to defendant JIRSSON RODRIGUEZ-NOVA with respect to

Indictment 18 Cr. 866 (JPO).




                                    ______________________________
                                    Geoffrey S. Berman
                                    United States Attorney
                                    Southern District of New York


Dated:      New York, New York
            March __, 2020




SO ORDERED:                         ______________________________
                                    HONORABLE J. PAUL OETKEN
                                    United States District Judge
                                    Southern District of New York


Dated:      New York, New York
                    , 2020




                                      3
